DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second position overlapping with the fixed wing part and the flying method must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 recites the limitation "the drive unit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 8-22 are rejected under 35 U.S.C. 102(a2) as being anticipated by McCullough et al. (hereinafter McCullough, US Publication Number 20180002011).
Regarding claim 1, McCullough discloses a flying vehicle (Figures 3a-c element 110 and 112, 4a-s element 112 and 7a-c elements 300 and 312) comprising: a flying part having a plurality of rotary blades for generating thrust (Figure 3a-b element 134, Figure 7a-c element 134); a leg part (Figures 3a-4s bottom of element 124, Figures 7a-c bottom of element 324); an arm part (Figures 3a-4s element 124, Figures 7a-c element 324) connecting the flying part and the leg part; and a fixed wing part (Figures 3b elements 114 and 116, Figures 7b element 314 and 316) provided at substantially the center of the arm part, wherein the flying vehicle further comprises a mounting part installed to be movable between a first position of the arm part and a second position located behind the first position (Figures 4a element 174, Figures 7c unlabeled mount on element 370).
Regarding claim 2, McCullough discloses the above flying vehicle wherein the first position at least overlaps with the fixed wing part in a front-rear direction (Figures 4j and 7b, Paragraph 77).
Regarding claims 8 and 9, McCullough discloses the above flying vehicle wherein the fixed wing part is configured to have a pair of two fixed wings (Figure 3b elements 114 and 116, Figure 7b elements 314 and 316), and the first position is located between the pair of the fixed wings (Figures 4j and 7b, Paragraph 77).
Regarding claims 10-13, McCullough discloses the above flying vehicle wherein the second position at least overlaps with the fixed wing part in a front- rear direction (Figures 4g, h, n, Paragraph 77).
Regarding claims 14-21, McCullough discloses the above flying vehicle further comprising a connecting part for connecting the flying part and the arm part so as to be displaceable independently of each other (Figure 7c element 372).
Regarding claim 22, McCullough discloses the above flying vehicle wherein the connecting part connecting the flying part and the arm part is a gimbal (Paragraph 78).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644